Title: To Thomas Jefferson from Albert Gallatin, 23 February 1804
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     Treasury Dept. 23 Feby. 1804
                  
                  I have the honour to enclose a memorial requesting the removal of Moses Kempton Collector of Burlington, together with a certificate of E. Tucker (formerly Surveyor of Little Egg harbour whilst this last port was attached to Burlington, and afterwards Collector of sd. little Egg harbour when erected into a district, from which last office he was removed for charging more in his account than he paid to his boatmen) charging sd. Kempton with having altered three receipts, which were vouchers to his accounts, thereby charging the U. States with 63 dollars more than he had paid.
                  
                  I immediately requested the Register to select amongst Kempton’s accounts those receipts and to communicate them with any other information on the same subject which he might possess. His letter together with the altered receipts and Kempton’s apology when the alteration was discovered is enclosed.
                  That he (K.) altered the receipts, and that he kept the money in his possession, until after the alteration had been discovered, and without paying it over to E. Tucker; which, if the motive he assigns for his conduct is the true one, he ought to have done; is fully proven. The only plea in his favour is that which he makes, that when he settled with E. Tucker, he forgot that he had then altered the receipts & received the overplus. How far that plea should be considered as sufficient is submitted.
                  It appears that the fraud or alteration was discovered at the Treasury and not by E. Tucker who does not seem to have known the fact till written to, on the 12 July 1797, by the Comptroller. That E. Tucker, who is now the complainant, feels resentment agt. Kempton, and was himself removed, not for altering receipts, but for taking receipts for greater sums than he paid, must be remembered, but does not affect the evidence on the files of the treasury agt. Kempton.
                  Respectfully Your obedt. Servt.
                  
                     Albert Gallatin 
                  
                  
                     Please to return the papers enclosed in the Register’s letter.
                  
               